 

Exhibit 10.1

 

AMENDMENT NO. 5

TO

CREDIT AGREEMENT

 

This Amendment No. 5 to Credit Agreement (the “Amendment”) is dated as of July
8, 2016, and is by and between Calm Waters Partnership, a Wisconsin General
Partnership (“Calm Waters”), and Electronic Cigarettes International Group,
Ltd., a Nevada corporation (the “Borrower”).

 

WHEREAS, Calm Waters and the Borrower entered into that certain Credit Agreement
dated as of April 27, 2015 (the “CW Credit Agreement”);

 

WHEREAS, the Borrower entered into that certain Credit Agreement, dated April
27, 2015 (the “Additional Lender Credit Agreement”), by and among the Borrower,
Tiburon Opportunity Fund, L.P., as a lender and as agent, and various additional
lenders party thereto (the “Additional Lenders” and collectively with Calm
Waters, the “Lenders”);

 

WHEREAS, the Lenders entered into that certain Intercreditor Credit Agreement,
dated April 27, 2015 (the “Intercreditor Agreement”);

 

WHEREAS, pursuant to Amendment No. 1 to Credit Agreement, dated June 26, 2015
(“Amendment No. 1”), the Borrower and Calm Waters amended the CW Credit
Agreement to (i) increase the aggregate principal amount of the Term Loans
thereunder by $6,000,000 and (ii) extend the due date of certain post-Closing
obligations of the Borrower;

 

WHEREAS, pursuant to Amendment No. 2 to Credit Agreement, dated June 30, 2015
(“Amendment No. 2”), and as a condition to receiving funds under a trade
facility with ExWorks Capital Fund I, L.P., the Borrower and Calm Waters amended
the CW Credit Agreement to include a legend stating that the liens granted to
the Lenders thereunder are subject to an Intercreditor Agreement among the
Borrower, and the subordinated creditors party thereto;

 

WHEREAS, pursuant to Amendment No. 3 to Credit Agreement, dated October 30, 2015
(“Amendment No. 3”), the Borrower and Calm Waters amended the CW Credit
Agreement to increase the aggregate principal amount of the Term Loans
thereunder by $18,000,000;

 

WHEREAS, pursuant to Amendment No. 4 to Credit Agreement, dated January 11, 2016
(“Amendment No. 4”), the Borrower and Calm Waters amended the CW Credit
Agreement to increase the aggregate principal amount of the Term Loans
thereunder by $9,042,955 (the CW Credit Agreement, as amended by Amendment No.
1, Amendment No. 2, Amendment No. 3 and Amendment No. 4, the “Amended CW Credit
Agreement”);

 



 

 

WHEREAS, the Borrower desires to further amend the Amended CW Credit Agreement
to, among other things, reduce the interest rate payable pursuant thereto and
extend the term thereof, and to increase the aggregate principal amount of the
Term Loans thereunder by $4,000,000;

 

WHEREAS, pursuant to Section 5.1 of the Intercreditor Agreement, no term of the
Amended CW Credit Agreement or the Additional Lender Credit Agreement may be
amended and the performance or observance by the parties of any term of the
Amended CW Credit Agreement or the Additional Lender Credit Agreement may not be
waived (either generally or in a particular instance and either retroactively or
prospectively) without the written consent of the Requisite Lenders; provided,
however, that except for amendments relating to the adjustment of the amount of
principal, the rate of interest, the payment of premiums or the date of
maturity, any permitted amendment or waiver under Section 5.1 of the
Intercreditor Agreement shall constitute an amendment or waiver applicable to
the Amended CW Credit Agreement and the Additional Lender Credit Agreement (on a
pro rata basis in accordance with the amount of the Obligations owed to each
Lender, as appropriate), as the case may be; and

 

WHEREAS, Calm Waters, by itself the Requisite Lender, has agreed to (i) the
amendments to the Amended CW Credit Agreement as set forth herein, (ii) increase
the aggregate principal amount of the Term Loans under the Amended CW Credit
Agreement and (iii) permit the issuance of a warrant to Calm Waters;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties to this Amendment, each intending to be legally bound, hereby agree as
follows:

 

1.          Definitions. Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Amended CW Credit Agreement.

 

2.          Amendments to the Amended CW Credit Agreement.

 

2.1.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Closing” in its entirety and replacing it with
the following:

 

“Closing” shall mean the Initial Closing, the Second Closing, the Third Closing,
the Fourth Closing and the Fifth Closing.

 

2.2.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Closing Date” in its entirety and replacing it
with the following:

 

“Closing Date” shall mean the Initial Closing Date, the Second Closing Date, the
Third Closing Date, the Fourth Closing Date and the Fifth Closing Date, unless
otherwise specifically provided herein.

 

2.3.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by adding the definition of “Fifth Closing” as follows:

 

“Fifth Closing” shall mean the closing of the transactions contemplated by this
Agreement on the Fifth Closing Date.

 

2

 

 

2.4.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by adding the definition of “Fifth Closing Date” as follows:

 

“Fifth Closing Date” shall mean July [•], 2016.

 

2.5.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Maturity Date” in its entirety and replacing it
with the following:

 

“Maturity Date” shall mean June 30, 2020 (or if such day is not a Business Day,
the next Business Day).

 

2.6.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Repayment Date” in its entirety.

 

2.7.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by adding the definition of “Trading Day” as follows:

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

2.8.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by adding the definition of “Trading Market” as follows:

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

2.9.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by adding the definition of “VWAP” as follows:

 

“’VWAP’ means, for any date or period, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) or the weighted average of the
daily volume weighted average price of the Common Stock for each Trading Day
within such period on the Trading Market on which the Common Stock is then
listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if the OTC
Bulletin Board is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) or the weighted
average of the daily volume weighted average price of the Common Stock for each
Trading Day within such period on the OTC Bulletin Board, (c) if the Common
Stock is not then listed or quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported or the average of the bid prices per share of the
Common Stock so reported during such period, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by Lender and reasonably acceptable to the
Borrower, the fees and expenses of which shall be paid by the Borrower.”

 

3

 

 

2.10.         Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Warrant” in its entirety and replacing it with
the following:

 

“Warrant” shall mean the Common Stock Purchase Warrants executed and delivered
pursuant to Section 4.01(o), Section 4.02(g), Section 4.03(g) and Section
4.04(g), each substantially in the form of Exhibit F-1, as amended pursuant to
Section 4.05(h), substantially in the form of Exhibit F-2, and Section 4.05(g),
substantially in the form of Exhibit F-3.

 

2.11.         Section 2.01 of the Amended CW Credit Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:

 

“Section 2.01.         Term Loan. Subject to the terms and conditions and
relying upon the representations and warranties set forth herein and in the
other Loan Documents, the Lender agrees to make Term Loans to the Borrower on
the Closing Dates in an aggregate principal amount equal to $69,800,000,
consisting of (i) a Term Loan on the Initial Closing Date in a principal amount
equal to $35,000,000, (ii) a Term Loan on the Second Closing Date in a principal
amount equal to $6,000,000, (iii) a Term Loan on the Third Closing Date in a
principal amount equal to $18,000,000, (iv) a Term Loan on the Fourth Closing
Date in a principal amount equal to $9,042,955, and (v) a Term Loan on the Fifth
Closing Date in a principal amount equal to $4,000,000, to be disbursed in
accordance with Schedule 3.15; provided, however, that the disbursement of any
amounts in settlement of debt obligations shall be subject to payoff letters
entered into between the Borrower and the obligee in form and substance
(including, but not limited to, a release of the Borrower) acceptable to Calm
Waters. Amounts repaid or prepaid in respect of the Term Loan may not be
reborrowed. The Borrower and the Lender agree that for U.S. federal income tax
purposes, the aggregate issue price under Section 1273(b) of the Internal
Revenue Code of 1986, as amended, of the Term Loan is $3,800,000. The Borrower
and the Lender agree to use the foregoing issue price and the values and the
yields which result in such issue price for U.S. federal income tax purposes.

 

2.12.         Section 2.04(a) is hereby amended by deleting “12%” and inserting
“4%” in place thereof.

 

2.13.         Section 2.04(b) is hereby amended by inserting the following at
the end thereof:

 

4

 

 

“in duly authorized, validly issued, fully paid and non-assessable shares of
Common Stock of the Company, valued at a price per share equal to the VWAP for
the 90 calendar day period preceding each interest payment date or the Maturity
Date, as the case may be; provided, however, that in the event the Company does
not have a sufficient number of authorized but unissued shares of Common Stock
that are not otherwise contractually reserved for issuance, then interest
payments shall be made in cash”

 

2.14.         The following shall be added as a new Section 2.04(c):

 

“(c) Mechanics of Payment of Interest in Kind.

 

i. Shares Issuable on Interest Payment Date.  The number of shares of Common
Stock issuable on an Interest Payment Date hereunder shall be determined by the
quotient obtained by dividing (x) the amount of interest to be paid by (y) the
VWAP for the 90 day period preceding the date on which interest payment is due
(such number of shares of Common Stock, the “In-Kind Shares”).

 

ii. Delivery of Certificate Upon Payment of Interest in Kind. Not later than
three (3) Trading Days after each Interest Payment Date (the “In-Kind Share
Delivery Date”), the Borrower shall deliver, or cause to be delivered, to the
Lender a certificate or certificates representing the number of In-Kind Shares
being issued.  The certificates shall bear a restrictive legend in the following
form, as appropriate:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

5

 

 

Certificates evidencing the In-Kind Shares shall not contain any legend
(including the legend set forth above): (i) while a registration statement
covering the resale of the In-Kind Shares is effective under the Securities Act,
(ii) following any sale of such In-Kind Shares pursuant to Rule 144, (iii) if
such legend is not required under applicable requirements of the Securities Act
(including under Rule 144 or judicial interpretations and pronouncements issued
by the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after any of the events described
in (i)-(iii) in the preceding sentence if required by the Transfer Agent to
effect the removal of the legend hereunder (with a copy to the applicable Lender
and its broker). If all or any portion of the In-Kind Shares are issued at a
time when there is an effective registration statement to cover the resale of
the In-Kind Shares, or if such In-Kind Shares may be sold under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including under Rule 144, judicial interpretations and
pronouncements issued by the staff of the Commission, etc.) then such In-Kind
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section 2.04(c)(ii),
it will, no later than three (3) Trading Days following the delivery by a Lender
to the Company or the Transfer Agent of a certificate representing In-Kind
Shares, as applicable, issued with a restrictive legend (such third Trading Day,
the “Legend Removal Date”), deliver or cause to be delivered to such Lender a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 2.04(c)(ii). Certificates for In-Kind Shares subject to
legend removal hereunder shall be transmitted by the Transfer Agent to the
Lender by crediting the account of the Lender’s brokerage account with the
Depository Trust Company System as directed by such Lender.

 

iii. Failure to Deliver Certificates.  If such certificate is not or
certificates are not delivered to or as directed by the Lender by the In-Kind
Share Delivery Date, Lender shall be entitled to elect by written notice to the
Borrower at any time on or before its receipt of such certificate or
certificates, to require the Borrower to pay in cash the amount of interest due
in respect of which such In-Kind Shares were to be issued, in which event the
Borrower shall within one business day deliver to Lender by wire transfer of
immediately available funds an amount in cash equal to such interest payment.

 

6

 

 

iv. Obligation Absolute; Partial Liquidated Damages.  The Borrower’s obligations
to issue and deliver the In-Kind Shares in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by Lender to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by Lender or any other Person of any obligation to the
Borrower or any violation or alleged violation of law by Lender or any other
Person, and irrespective of any other circumstance which might otherwise limit
such obligation of the Borrower to Lender in connection with the issuance of
such In-Kind Shares; provided, however, that such delivery shall not operate as
a waiver by the Borrower of any such action the Borrower may have against
Lender.  If the Borrower fails for any reason to deliver to Lender such
certificate or certificates pursuant to this Section 2.04 by the In-Kind Share
Delivery Date, the Borrower shall pay to Lender, in cash, as liquidated damages
and not as a penalty, for each $1,000 of interest due, $10 per Trading Day
(increasing to $20 per Trading Day on the fifth (5th) Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such In-Kind
Share Delivery Date until such certificates are delivered or Lender makes an
election under clause (iii), above.  Nothing herein shall limit Lender’s right
to pursue actual damages or declare an Event of Default pursuant hereto for the
Borrower’s failure to deliver In-Kind Shares within the period specified herein
and Lender shall have the right to pursue all remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  The exercise of any such rights
shall not prohibit Lender from seeking to enforce damages pursuant to any other
Section hereof or under applicable law.

 

v. Compensation for Buy-In on Failure to Timely Deliver Certificates. In
addition to any other rights available to Lender, if the Borrower fails for any
reason to deliver to Lender such certificate or certificates by the In-Kind
Share Delivery Date pursuant to Section 2.04(c)(ii), and if after such In-Kind
Share Delivery Date Lender is required by its brokerage firm to purchase (in an
open market transaction or otherwise), or Lender’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by Lender
of the In-Kind Shares which Lender was entitled to receive on the In-Kind Share
Delivery Date (a “Buy-In”), then the Borrower shall (A) pay in cash to Lender
(in addition to any other remedies available to or elected by Lender) the
amount, if any, by which (x) Lender’s total purchase price (including any
brokerage commissions) for the Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that Lender was entitled
to receive on the Interest Payment Date at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of Lender,
either within one business day deliver to Lender by wire transfer of immediately
available funds an amount in cash equal to such interest payment plus Late Fees
on such amount or deliver to Lender the number of shares of Common Stock that
would have been issued if the Borrower had timely complied with its delivery
requirements under Section 2.04(c)(ii).  For example, if Lender purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted sale of In-Kind Shares with respect to which the actual sale price
of the In-Kind Shares (including any brokerage commissions) giving rise to such
purchase obligation was a total of $10,000 under clause (A) of the immediately
preceding sentence, the Borrower shall be required to pay Lender $1,000.  Lender
shall provide the Borrower written notice indicating the amounts payable to
Lender in respect of the Buy-In and, upon request of the Borrower, evidence of
the amount of such loss.  Nothing herein shall limit Lender’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Borrower’s failure to timely deliver certificates
representing In-Kind Shares as required pursuant to the terms hereof.

 

7

 

 

vi. Reservation of Shares. The Borrower covenants that it will at all times
reserve and keep available out of its authorized and unissued shares of Common
Stock for the sole purpose of issuance in payment of interest on the Notes, each
as herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than Lender, not less than such aggregate
number of shares of the Common Stock as shall be issuable (taking into account
any adjustments) upon the payment of interest hereunder.  The Borrower covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable and, if the
Registration Statement is then effective under the Securities Act, shall be
registered for public resale in accordance with such Registration Statement
(subject to Lender’s compliance with its obligations under the Registration
Rights Agreement).

 

vii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued in payment of interest hereunder.  As to any fraction of
a share which Lender would otherwise be entitled to receive on any Interest
Payment Date, the Borrower shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the VWAP used in calculating the In-Kind Shares issuable on that Interest
Payment Date or round up to the next whole share.

 

viii. Transfer Taxes and Expenses.  The issuance of certificates for In-Kind
Shares shall be made without charge to Lender for any documentary stamp or
similar taxes that may be payable in respect of the issue or delivery of such
certificates, provided that, the Borrower shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate in a name other than that of Lender and the
Borrower shall not be required to issue or deliver such certificates unless or
until the Person or Persons requesting the issuance thereof shall have paid to
the Borrower the amount of such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.  The Borrower shall
pay all Transfer Agent fees required for same-day processing of the issuance of
In-Kind Shares.

 

ix. Reporting Requirements. The Borrower will furnish in writing to Lender
promptly upon request any such information as may be requested by Lender to
permit Lender to comply with the Securities Act and the Exchange Act.

 

8

 

 

x. Granting of Security Interests. The Company acknowledges and agrees that the
Lender may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the In-Kind Shares to a financial institution that is an “accredited investor”
as defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and, if required under the terms of such
arrangement, such Lender may transfer pledged or secured In-Kind Shares to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Lender’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities.

 

xi. Furnishing of Information; Public Information. Until the earliest of the
time that the Lender no longer owns the In-Kind shares, the Company covenants to
maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then then subject to the reporting requirements of the Exchange Act.”

 

2.15.         Section 2.06(a) is hereby deleted in its entirety and replaced
with “[Reserved]” in place thereof.

 

2.16.         Section 2.09(a) is hereby deleted in its entirety and replaced
with the following:

 

“(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document not later than 4:00 p.m., Milwaukee, Wisconsin time, on the date when
due in immediately available Dollars (except to the extent set forth in Section
2.04(c)), without setoff, defense or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Lender, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment shall be made to the Lender by wire transfer
of immediately available funds to an account specified by the Lender.”

 



9

 

 

2.17.         The following shall be added as a new Section 3.34: 

 

“Takeover Statutes. No “control share acquisition,” “fair price,” “moratorium,”
“business combination” or other anti-takeover Law (a “Takeover Statute”) in
effect as of the date hereof is applicable or will be applicable to the Lender
or any affiliate or associate thereof (whether as a result of the Lender’s
Beneficial Ownership and/or the Beneficial Ownership of the Lender’s affiliates
and/or associates or otherwise) or any transaction contemplated by this
Agreement, including any acquisition of In-Kind Shares. The Borrower Board will
take all necessary action so that to the fullest extent possible no Takeover
Statute will apply to the Lender or any affiliate or associate thereof (whether
as a result of the Lender’s Beneficial Ownership and/or the Beneficial Ownership
of the Lender’s affiliates and/or associates or otherwise) or any transaction
contemplated by this Agreement, including any acquisition of In-Kind Shares.  No
claim will be made or enforced by the Borrower or, with the consent of the
Borrower, any other Person, that any Takeover Statute applies to the Lender or
any affiliate or associate thereof (whether as a result of the Lender’s
Beneficial Ownership and/or the Beneficial Ownership of the Lender’s affiliates
and/or associates or otherwise) or any transaction contemplated by this
Agreement, including any acquisition of In-Kind Shares.  The Borrower will not
adopt any “poison pill” or rights plan or other anti-takeover plan or
arrangement that could be triggered by the Lender’s Beneficial Ownership and/or
the Beneficial Ownership of the Lender’s affiliates and/or associates.  For
purposes hereof, “Beneficial Ownership” means, with respect to any person, such
person’s beneficial ownership of shares of Common Stock issuable hereunder alone
or in combination with any other shares of Common Stock beneficially owned by
such person and any other shares of Common Stock the ownership of which may be
attributable to such person pursuant to any Takeover Statute; and “Law” means
any federal, state, local or foreign law, statute, code, directive, ordinance,
rule, regulation, order, judgment, writ, stipulation, award, injunction or
decree.”

 

2.18.         Schedule 1.01(a) of the Disclosure Schedule to the Amended CW
Credit Agreement entitled “Existing Credit Agreements” is hereby amended by
deleting it in its entirety and replacing it with the revised Schedule 1.01(a)
attached hereto as Exhibit A.

 

2.19.         Schedule 3.06 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Capitalization” is hereby amended by deleting it in its
entirety and replacing it with the revised Schedule 3.06 attached hereto as
Exhibit B.

 

2.20.         Schedule 3.12 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Agreements” is hereby amended by deleting it in its entirety
and replacing it with the revised Schedule 3.12 attached hereto as Exhibit C.

 

2.21.         Schedule 3.15 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Use of Proceeds” is hereby amended by deleting it in its
entirety and replacing it with the revised Schedule 3.15 attached hereto as
Exhibit D.

 

2.22.         Schedule 3.29 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Indebtedness” is hereby amended by deleting it in its
entirety and replacing it with the revised Schedule 3.29 attached hereto as
Exhibit E.

 

3.          Conditions to the Effectiveness of Amendment. Article IV is hereby
amended by adding the following as a new Section 4.05:

 

“Section 4.05. Conditions of Borrowing at the Fifth Closing. On the Fifth
Closing Date:

 

10

 

 

(a)          The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct on and as of the Fifth
Closing Date, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

 

(b)          On the Fifth Closing Date, no Default or Event of Default shall
have occurred and be continuing.

 

(c)          The Lender shall have received a certificate, dated the Fifth
Closing Date, and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs ‎(a) and ‎(b)
of this Section 4.05.

 

(d)          The Lender shall have received duly executed counterparts of
Amendment No. 5 to Credit Agreement from each party hereto.

 

(e)          The Lender shall have received a certificate from the chief
financial officer of the Borrower certifying that each of the Loan Parties,
after giving effect to the Transactions to occur on the Fifth Closing Date, is
Solvent.

 

(f)          All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required or reasonably requested by the
Lender, all applicable appeal periods shall have expired and there shall not be
any pending or threatened litigation, governmental, administrative or judicial
action that has resulted or could reasonably be expected to restrain, prevent or
impose burdensome conditions on the Transactions or the other transactions
contemplated hereby.

 

(g)          The Lender shall have received from the Company a duly executed
Warrant to purchase 49,088,030 shares of Common Stock.

 

(h)          The Lender shall have received from the Company duly executed
amendments to the Common Stock Purchase Warrants and Amended and Restated Common
Stock Purchase Warrants substantially in the form of Exhibits F – P.

 

(i)          The Lender shall have received duly executed counterparts of
Amendment No. 3 to the Registration Rights Agreement between the Company and the
Lenders signatory thereto substantially in the form of Exhibit Q.

 

(j)          The Lender shall have received duly executed counterparts of
Amendment No.1 to the Forbearance Agreement substantially in the form of Exhibit
R.

 

11

 

 

(k)          The Lender shall have received (i) a certificate of the Secretary
or Assistant Secretary of each Loan Party dated as of the Fifth Closing Date and
certifying (A) with respect to the Borrower, that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of the
Borrower authorizing the execution, delivery and performance of the Amendment
and the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (B) that the certificate
or articles of incorporation, bylaws or operating agreement (or comparable
organizational documents) of each Loan Party have not been amended since the
Fourth Closing Date and (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (ii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (i) above.

 

(l)          The Lender shall have received reimbursement or payment of all
out-of-pocket expenses incurred by it in connection with the restructuring of
the Borrower’s capital structure, including the Obligations.

 

(m)         The Lender shall have received a certificate or certificates
representing [•] duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock.

 

(n)          The Lender shall have received a Note duly executed and delivered
by the Borrower payable to the Lender and its registered assigns in the
principal amount of $4,000,000.

 

(o)          Lender shall have received favorable written opinions of Pryor
Cashman LLP and Fennemore Craig, P.C., counsels for the Borrower, in form and
substance reasonably satisfactory to the Lender.

 

(p)          The Lender shall have received a certificate with respect to the
Loan Parties dated as of the Fifth Closing Date and duly executed by a
Responsible Officer of the Borrower certifying that the Perfection Certificate
delivered in connection with the Second Closing is true and correct in all
respects as of the Fifth Closing Date as if given on such date.

 

(q)          The Lender shall have received Amendment No. 1 to the Additional
Lender Credit Agreement substantially in the form of Exhibit S duly executed and
delivered by the Borrower and the Additional Lenders.

 

(r)          The Lender shall have received duly executed counterparts of the
Amended and Restated Intercreditor Agreement substantially in the form of
Exhibit T.

 

12

 

 

(s)          The Lender shall have received Amendment No. 2 to each 15% Senior
Secured Convertible Note dated January 14, 2014, as amended, substantially in
the form of Exhibit U duly executed and delivered by the Borrower and each
holder of each such Note.

 

(t)          The Lender shall have received Amendment No. 2 to each 15% Senior
Secured Convertible Note dated February 28, 2014, as amended, substantially in
the form of Exhibit V duly executed and delivered by the Borrower and each
holder of each such Note.

 

(u)          The Lender shall have received Amendment No. 1 to each 8% Senior
Secured Convertible Note dated January 14, 2014, as amended, substantially in
the form of Exhibit W duly executed and delivered by the Borrower and each
holder of each such Note.

 

(v)         The Lender shall have received Amendment No. 2 to each Common Stock
Purchase Warrant dated January 14, 2014 issued by the Borrower, as amended,
substantially in the form of Exhibit X duly executed and delivered by the
Borrower and each holder of each such Warrant.

 

(w)          The Lender shall have received Amendment No. 2 to each Common Stock
Purchase Warrant dated February 28, 2014 issued by the Borrower, as amended,
substantially in the form of Exhibit Y duly executed and delivered by the
Borrower and each holder of each such Warrant.

 

(x)          The Lender shall have received Amendment No. 1 to each Common Stock
Purchase Warrant dated January 16, 2015 issued by the Borrower, as amended,
substantially in the form of Exhibit Z duly executed and delivered by the
Borrower and each holder of each such Warrant.

 

(y)          The Lender shall have received duly executed counterparts to the
Intercreditor Amendment Deed substantially in the form of Exhibit AA.

 

(z)          The Lender shall have received evidence of the appointment of
Tiburon Opportunity Fund, L.P as agent for the holders of the Company’s 15%
Senior Secured Convertible Promissory Notes.

 

(aa)         The Lender shall have received duly executed counterparts to the
Convertible Note Assignment substantially in the form of Exhibit BB.

 

(bb)         The Lender shall have received four duly executed counterparts to
the Term Note Assignments substantially in the form of Exhibit CC.

 

13

 

 

(cc)         The Lender shall have received an Amended and Restated Note duly
executed and delivered by the Borrower payable to the Lender and its registered
assigns in the principal amount of $1,800,000 substantially in the form of
Exhibit DD.

 

(dd)         The Lender shall have received an Amended and Restated 4% Senior
Secured Convertible Note duly executed and delivered by the Borrower payable to
the Lender and its registered assigns in the principal amount of $200,000
substantially in the form of Exhibit EE.

 

4.          Lender Consent to Borrower Action. Pursuant to Section 6.11 of the
Amended CW Credit Agreement, the Lender hereby consents to the Borrower’s
issuance of Common Stock Purchase Warrants to each of the Additional Lenders,
excluding Dominion Capital LLC, G.T. Mascolo, Peninsula International PTE. LTD.,
and Cold Spring Investing LLC, substantially in the forms attached hereto as
Exhibits FF-PP, in exchange for those certain Common Stock purchase Warrants
issued to each of the Additional Lenders, excluding Dominion Capital LLC, G.T.
Mascolo, Peninsula International PTE. LTD., and Cold Spring Investing LLC in
connection with the execution of the Additional Lender Credit Agreement.

 

5.          Full Force and Effect. Except as expressly modified by this
Amendment, all of the terms, covenants, agreements, conditions and other
provisions of the Amended CW Credit Agreement shall remain in full force and
effect in accordance with their respective terms. As used in the Amended CW
Credit Agreement, the terms "this Agreement", herein, hereinafter, hereunder,
hereto and words of similar import shall mean and refer to, from and after the
date hereof, unless the context otherwise requires, the Amended CW Credit
Agreement as amended by this Amendment.

 

6.          Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of New York and not by choice
of law principles or the laws of any other State.

 

7.          Entire Agreement and Amendments. The Amended CW Credit Agreement, as
amended by this Amendment, embodies the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties.

 

8.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall be deemed to be one and the same agreement.

 

9.          Guarantees and Security Interests.         By signing this
Amendment, the Borrower and each Guarantor hereby confirms that (i) the
obligations of the Borrower and each Guarantor under the Amended CW Credit
Agreement as amended by this Amendment and the other Loan Documents as amended
hereby constitute “Secured Guarantees” and are entitled to the benefit of the
guarantees and the security interests set forth in the Security Documents, (ii)
the Loan Documents are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, and (iii) all Liens granted,
conveyed or assigned to Calm Waters by such Person pursuant to each Loan
Document to which it is party remain in full force and effect, are not released
or reduced, and continue to secure full payment and performance of the Secured
Guarantees as amended hereby.

 

[Remainder of page intentionally left blank]

 

14

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

 

  Calm Waters Partnership         By:     Name:      Title:           ELECTRONIC
CIGARETTES INTERNATIONAL GROUP, LTD.         By:     Name:     Title:          
VCIG LLC         By:     Name: Philip Anderson   Title: Manager         FIN
BRANDING GROUP, LLC         By:     Name: Philip Anderson   Title: Manager      
  HARDWIRE INTERACTIVE ACQUISITION COMPANY         By:     Name: Philip Anderson
  Title: President         VICTORY ELECTRONIC CIGARETTES, INC.         By:    
Name: Philip Anderson   Title: President

 

15

 

 

  VAPESTICK HOLDINGS LIMITED         By:     Name: Philip Anderson   Title:
Director         MUST HAVE LIMITED         By:     Name: Philip Anderson  
Title: Director         E-CIGS UK HOLDING COMPANY LIMITED         By:     Name:
Philip Anderson   Title:    Director

 

 

16

